internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b04-plr-116823-02 date date legend company business x statute regulator year the act shareholder s target index stated dividend n p q r s t u v w dear this letter responds to your authorized representative’s letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below company a federally chartered corporation is engaged in business x business x is a highly regulated business which is subject_to statute regulator is responsible for oversight of company and its finances currently company has a single class of outstanding_stock hereinafter company stock which is widely-held by its shareholders subject_to specific membership requirements company stock has a par_value of dollar_figuren per share and voting rights company stock is not freely transferrable but may be redeemed with months written notice to regulator company stock can be issued redeemed and liquidated only at par_value dividends on company stock are non-cumulative and subject_to the discretion of the board_of directors company traditionally declares quarterly dividends on company stock in year congress issued the act which amended statute by imposing new risk-based and leverage-capital requirements on company and required company to submit its new_capital plan to regulator for approval hereinafter plan company submitted plan to regulator and regulator has approved it in order to maintain the new capitalization requirements the act compels company to maintain permanent capital and total capital permanent capital is defined as company’s amounts paid in for class b stock class b stock and retained earnings total capital is defined as permanent capital plus the amounts paid in for class a stock class a stock and any general loss allowance the act provides for class b stock and also permits but does not require class a stock in addition the act and plan require each shareholder to maintain a minimum investment in the stock of company under plan a shareholder’s minimum investment in stock of company is based on a percentage of shareholder’s assets or advances proposed transaction company proposes to recapitalize in accordance with plan submitted to regulator as follows a exchange company will issue class b stock in exchange for all of its outstanding shares of company stock b exchange following exchange company will allow the class b shareholders a one-time opportunity to exchange some of their class b stock for class a stock the amount of time available for exchange will be limited to a period of no more than p consecutive days after the commencement of exchange after exchange some shareholders will only own class b stock and others will own a combination of class a stock and class b stock company expects that after exchange class a stock will represent no more than q - r of its total capital sec_3 of revproc_2002_3 2002_1_irb_117 states that the service will not rule on whether a transaction qualifies under sec_368 of the internal_revenue_code for nonrecognition treatment and whether various consequences result from the application of that section unless the service determines that there is a significant issue that must be resolved in order to decide those matters company has requested rulings on sec_305 sec_351 and sec_306 with respect to the transaction the two new classes of stock class a stock and class b stock collectively new company stock that company will issue in the proposed transaction have the following characteristics a the class a stock has a dollar_figuren par_value and is issued transferrable redeemable and liquidated only at par_value the class a stock has no voting rights except where company is in default on the payment of dividends has a stated dividend that is cumulative and has preference over class b shares to dividends and liquidation proceeds the board_of directors also has the option at its discretion to declare a dividend that exceeds the stated dividend under the proposed dividend policy see below company will pay to the class a shareholders of the excess dividend defined below paid to the class b shareholders a class a shareholder may redeem its class a stock with months written notice to company b the class b stock has a dollar_figuren par_value and is issued transferrable and redeemable only at par_value the class b stock has a discretionary quarterly dividend see below and voting rights a shareholder may redeem its class b stock with years written notice to company the retained earnings paid-in_surplus undivided profits and equity reserves of company are owned by the class b shareholders in an amount proportional to each owner’s share of the total issued and outstanding shares of class b stock however the class b shareholders have no right to receive any portion of such items except by means of a dividend or capital distribution authorized by the board_of directors or upon liquidation of company the likelihood that company will liquidate is remote certain characteristics of the class a stock and the class b stock are provided pursuant to the act the act outlines the liquidation rights of both class a stock and class b stock in addition the act provides that the class a stock shall be redeemable at par with months written notice to company and the class b stock shall be redeemable at par with years written notice to company however under the act and plan no new company stock may be redeemed if the redemption will impair the minimum regulatory capital requirements of company or the minimum investment requirements of shareholders company will also adopt the following dividend policy for its new company stock company intends to pay dividends on the class b stock that will be s basis points over target index to the extent company pays a dividend on the class b stock that exceeds target index excess dividend the class a stock will share in of such excess dividend company has historically distributed most of its net_income after meeting certain assessment obligations as dividends to its shareholders if plan had been in place for the last t quarters the board_of directors would have paid dividend amounts that exceeded target index and stated dividend in u of the last t quarters under the plan any excess stock which is new company stock in excess of shareholder’s minimum investment requirement may be redeemed or repurchased by company at its discretion with v written notice in addition shareholder may request that company redeem excess stock with w written notice company must first redeem all class a stock that is excess stock before redeeming any class b stock that is excess stock similar to providing for the redemption of class a stock and class b stock see above the act provides for the redemption and repurchase of excess stock however as above no excess stock may be redeemed if the redemption will impair the minimum regulatory capital requirements of company or the minimum investment requirements of shareholders representations the following representations have been made regarding the proposed transaction a the proposed exchange see ruling will be undertaken for the corporate business_purpose of facilitating company’s ability to satisfy the new risk-based capital requirements imposed by the act while permitting company to access short-term capital b the fair_market_value of new company stock to be received by each shareholder pursuant to the proposed exchange will approximately equal the fair_market_value of company stock surrendered in exchange therefor c at the time of the proposed exchange company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company d the proposed exchange will be a single isolated transaction and not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of company e company has no dividends in arrears on company stock additionally no new company stock will be issued pursuant to the proposed exchange for dividend or interest arrearages f shareholders will not retain any rights in company stock transferred to company pursuant to the proposed exchange g each share of company stock will be exchanged for a whole share of new company stock accordingly no shareholder will be entitled to fractional shares as a result of the proposed exchange h after the proposed exchange some shareholders will hold only class b stock and some shareholders will hold a combination of class a stock and class b stock in no event will the class a stock be held on a pro-rata basis among shareholders i company has no plan or intention to redeem or otherwise reacquire class b stock issued pursuant to the proposed exchange other than a isolated requests by shareholders in accordance with statute or b with respect to class b excess stock as permitted under plan j company has no plan or intention to redeem or otherwise reacquire class a stock issued pursuant to the proposed exchange other than a isolated requests of shareholders in accordance with statute or b with respect to class a excess stock as permitted under plan k no convertible company stock will be received pursuant to the proposed exchange l there will be no securities of company issued or exchanged pursuant to the proposed exchange other than new company stock m none of new company stock issued pursuant to the proposed exchange will be placed in escrow and no stock will be issued later under a contingent stock arrangement n no property other than new company stock will be issued or exchanged in the proposed exchange o following the proposed exchange company will continue as a corporation engaged in business x ie the same business that company conducted prior to plan p each party to the proposed exchange will pay its own expenses if any in connection with the proposed exchange q company stock is not sec_306 stock within the meaning of sec_306 r company stock is not limited and preferred as to dividends and participates in the growth of company to a significant extent company stock has no rights upon liquidation beyond its par_value s company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 t company will be the same entity before and after the proposed exchange u the shareholders will not have an election to receive cash or other stock or property pursuant to the proposed exchange v to the best of the knowledge of the management of company there is no plan or intention on the part of the shareholders to sell exchange or otherwise dispose_of new company stock to be issued pursuant to the proposed exchange rulings based solely on the information submitted and the representations made and given the particular facts and circumstances surrounding the proposed exchange including the enactment of the act as well as the nature of company’s business we rule as follows for federal_income_tax purposes the receipt by shareholders of class b stock for company stock followed by the exchange by some of the shareholders of some of their class b stock for class a stock will be disregarded and will be viewed as the exchange by the shareholders of all of their company stock for class a stock and or class b stock thus shareholders that receive solely class b stock will be treated as having exchange their company stock for class b stock shareholders that elect to receive some class a stock will be treated as having exchanged their company stock for class b stock and class a stock the proposed exchange by shareholders of all of their company stock for class a stock and or class b stock as described above will constitute a recapitalization and therefore a reorganization under sec_368 additionally company will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on the issuance of new company stock in exchange for company stock as described above sec_1032 no gain_or_loss will be recognized by shareholders upon the exchange of company stock for new company stock as described above sec_354 neither the class a stock nor class b stock will be preferred_stock within the meaning of sec_351 new company stock will not constitute other_property for the purposes of sec_354 and sec_356 sec_351 and sec_354 the basis of class b stock to be received by each shareholder receiving solely class b stock will be the same as the basis of company stock surrendered in exchange therefor sec_358 the basis of class a stock and class b stock to be received by each shareholder receiving both class a stock and class b stock will be the same as the basis of company stock surrendered in exchange therefor sec_358 allocated between class b stock and class a stock held immediately after the transaction in proportion to the fair market values of the stock of each class sec_1 a the holding_period of new company stock to be received by shareholders will include the period during which shareholders held company stock exchanged therefor provided company stock is held as a capital_asset at the time of such exchange sec_1223 the proposed exchange as described above will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and c no opinion is expressed concerning whether the class a stock will be sec_306 stock within the meaning of sec_306 however if the class a stock is sec_306 stock sec_306 will not apply where shareholder sells or otherwise disposes of including redeems such class a stock since the distribution and the disposition or redemption of such stock will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax sec_306 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant sincerely mary e goode senior counsel branch office_of_chief_counsel corporate
